DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the monocrystalline silicon layer”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the monocrystalline silicon layer” is treated as the element 17 in Fig. 1, “the monocrystalline substrate” is treated as element 8 in Fig. 1 and “the active layer” is treated as element 6 in Fig. 1.
Claims 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 11 recite the limitation “the circuit layer”. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takafuji et al. (20050245046).
Regarding Claim 1, in Figs. 1 and 7 in addition to paragraphs 0056, 0137-139 and  0204-0207, Takafuji et al discloses array substrate having a substrate, comprising: a monocrystalline silicon substrate 8 employed as the substrate comprising a central display area (element 75 in Fig. 7), a first peripheral area, and a second peripheral area; substrate circuits integrated with a scan drive circuit in the first peripheral area, a data drive circuit in the second peripheral area, and a plurality of pixel circuits in the central display area; a plurality of scan lines in the central display area and coupled to the scan 
Regarding Claim 2, in Fig. 7 and paragraphs 0056, 0137 and 0138, the transistors in the data drive circuit and in the scan drive circuit are smaller than a transistor having an active layer of amorphous silicon or polysilicon while ensuring the same performance as the transistor having the active layer of amorphous silicon or polysilicon.  
Regarding Claim 3, in Fig. 7, and paragraphs 0056, 0137 and 0138, sizes of transistors in the data drive circuit and in the scan drive circuit are configured to be reduced while still ensuring performance to reduce area occupied by 23C17W0291.02US.CA the data drive circuit and the scan drive circuit and to increase the central display area; and the central display area is expanded towards both sides along the direction from the central display area to the first peripheral area so as to benefit narrowing of border regions where the first peripheral area is located.  
Regarding Claim 4, in Fig. 1, the active region 6 is an ion-doped part of the monocrystalline silicon substrate/layer 8/17.  
Regarding Claim 5, in paragraphs 0129, 0130 and 0131, the substrate circuits further comprise: a first insulating layer, disposed over the monocrystalline silicon substrate; a gate layer, disposed over the first insulating layer and comprising a gate electrode pattern of the plurality of transistors; a second insulating layer, disposed over and covering the gate layer and the first insulating layer; a source/drain layer, disposed over the second insulating layer and comprising a drain electrode pattern and a source electrode pattern of the plurality of thin film transistors; and a plurality of first vias, arranged to run through the first insulating layer and the second insulating layer, and configured to couple the drain electrode pattern or the source electrode pattern of the plurality of transistors to the active region inside the monocrystalline silicon layer.  
Regarding Claim 6, in Fig. 7 and paragraph 0138, an anode conductive layer, wherein the anode conductive layer is arranged in each of the plurality of pixel regions, disposed over the source/drain layer of the substrate circuits, and configured to output a drive current of an organic light-emitting layer in each of the plurality of pixel regions.  
Regarding Claim 7, in Fig. 1, in paragraphs 0089, 0113 and 0175 the substrate circuits 24C17W0291.02US.CA further comprises a planarization layer 1, wherein: the planarization layer is disposed over and covering the source/drain layer and the second insulating layer and below the anode conductive layer; and within each of the plurality of pixel regions, the planarization layer is arranged with a second via, configured to couple the source electrode pattern or the drain electrode pattern of the plurality of transistors in the second metal layer to the anode conductive layer.  
Regarding Claim 8, in Fig 7, a reflective surface is arranged on a surface of the anode conductive layer opposite to the substrate, and is configured to reflect light emitted from the organic light-emitting layer.  
Regarding Claim 9, in Fig. 1, the active region 6 is a part of the monocrystalline silicon layer 8/17 at a side facing the circuit layer, and the active region has a thickness less than that of the monocrystalline silicon layer.  
Regarding Claim 10, the active region 6 has a dopant concentration smaller than that of a part of the monocrystalline silicon layer 8/17 other than the active region.  
Regarding Claim 11, in paragraph 0168, the circuit layer comprises a gate layer and a source/drain layer stacked on the substrate and insulated from each other, the gate layer includes the gate lines and gate electrodes of the plurality of transistors, and the source/drain layer includes the data lines and the source and drain electrodes of the plurality of transistors.  
Regarding Claim 12, Fig. 7 discloses, an array substrate according to Claim 1.  
Regarding Claim 13, Fig. 7 discloses an organic light-emitting layer, disposed over the array substrate in a region for each of the 25C17W0291.02US.CA plurality of pixels and configured to emit light upon application of a drive current.  
Regarding Claim 14, Fig. 7 discloses a transparent cathode conductive layer, disposed over the organic light-emitting layer in the region for each of the plurality of pixels.  
Regarding Claim 15, in Fig. 7 and paragraph 0138, a pixel defining layer, disposed over the array substrate, wherein: the pixel defining layer is provided with an 
Regarding Claim 16, in Fig. 3a-3g and 7, it is discloses forming an active region 6for each of the plurality of transistors in the monocrystalline silicon substrate 8; and forming a circuit layer (for example the layer that includes the two transistor gates in Fig. 1) including the gate layer and the source/drain layer over the monocrystalline silicon substrate.  
Regarding Claim 17, forming the active region 6 for each of the plurality of transistors in the monocrystalline silicon layer comprises: forming a mask pattern over the monocrystalline silicon substrate, the mask pattern covering areas outside the active region for each of the plurality of transistors; and performing ion implantation to the monocrystalline silicon substrate under cover of the mask pattern, so as to form the active region for each of the plurality of transistors inside the monocrystalline silicon layer (see paragraph 0093) 
Regarding Claim 18, in Figs. 10a-10e in addition to Fig. 3a-3e, forming the circuit layer over the monocrystalline silicon layer comprises: forming a first insulating layer over the monocrystalline silicon substrate;  26C17W0291.02US.CA forming the gate layer over the first insulating layer, wherein the gate layer comprises a gate electrode pattern of the plurality of transistors; forming a second insulating layer over the gate layer and the first insulating layer, the second insulating layer covering the gate layer and the first insulating layer; forming a plurality of first vias, such that the plurality of first vias each runs through the first insulating layer and the second insulating layer; and forming the source/drain layer in the plurality of first vias and over the second insulating layer, the 
Regarding Claim 19, in paragraphs 0097-099, forming the circuit layer over the monocrystalline silicon substrate further comprises: forming a planarization layer over the source/drain layer and the second insulating layer, wherein the planarization layer covers the source/drain layer and the second insulating layer.  
Regarding Claim 20, in Figs. 9a-9g in addition to Figs. 3a-3g and in paragraph 0175,  after forming the circuit layer over the monocrystalline silicon substrate: forming an anode conductive layer over the circuit layer, wherein forming the circuit layer comprises: forming a plurality of second vias, wherein each of the plurality of second vias runs through the planarization layer within a region for each of the plurality of pixel regions; and forming the anode conductive layer in the plurality of second vias and over the planarization layer, and within each of the plurality of pixel regions; wherein at least one of the first insulating layer and the second insulating layer are formed by a double deposition process, comprising: forming a silicon oxide (SiOx) layer; and forming a silicon nitride (SiNx) layer over the silicon oxide (SiOx) layer (see also paragraphs 0092-0094 and 0153-0155)

Examiner is including, in PTO 892 form, non-applied pertinent prior art references by Yamazaki et al. (8017945 and 8772766) that disclose OLED 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        12/31/2021